Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 23, 2021

                                           No. 04-21-00235-CV

                                    IN RE Peter B. FLORES, Relator

                                           Original Proceeding 1

                                                  ORDER

       The petition for writ of mandamus and motion for temporary relief are DENIED. This order
replaces this court’s June 9, 2021 administrative order.

        It is so ORDERED on June 23, 2021.



                                                                    _____________________________
                                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2021CI06812 pending in the 285th Judicial District Court, Bexar County,
Texas, the Honorable Angelica Jimenez presiding.